Citation Nr: 0319155	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in Jackson, 
Mississippi, which confirmed and continued a noncompensable 
rating for service-connected malaria.    


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  The veteran currently does not have active malaria or any 
residuals of prior episodes of malaria.  There is no evidence 
of relapse within the past year of disability.  


CONCLUSION OF LAW

An increased (compensable) rating for malaria is not 
warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 
4.88b (Diagnostic Code 6304) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the 
September 2001 rating decision, in the May 2002 statement of 
the case, and VA letters to the veteran dated in June 2000, 
February 2001, October 2001, November 2001 and January 2002 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The rating 
decision and statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background 

The veteran served on active duty from October 1942 to 
December 1945.

In a March 1946 rating action, the RO granted service 
connection for malaria and assigned a 10 percent disability 
rating effective December 23, 1945.  In June 1947, the RO 
decreased the disability rating and assigned a noncompensable 
rating for the service-connected malaria effective August 19, 
1947.  In May 2000, the veteran submitted a claim for 
increase.

VA outpatient treatment records associated with the claims 
folder, dated December 1993 to August 2000 and March 2001 to 
April 2002 are silent for any findings or complaints 
referable to relapses of malaria.  

In January 2001 the veteran underwent an Infectious, Immune 
and Nutritional Disabilities examination.  The veteran 
reported an increase in his malaria and also complained of 
shortness of breath, a heart condition, a heart attack, 
bypass surgery, prostate cancer and hypertension as due to 
his malaria.  He reported a recurrence of malaria in 1947, 
after he was discharged from service.  He denied any further 
episodes of malaria.  The diagnosis was history of malaria 
with no known residuals.  The examiner opined that he did not 
know of any association between his service-connected malaria 
and shortness of breath, arteriosclerotic cardiovascular 
disease, status post coronary artery bypass graft, 
hypertension or prostate cancer.          

In a statement submitted by the veteran dated May 2002, he 
reported that he was diagnosed with malaria in 1942 or 1943.  
He reported a recurrence approximately 6 months after the 
diagnosis and then again after discharge from service.  He 
believed malaria contributed to his deteriorating health.

Analysis

The veteran contends that his service-connected malaria is 
more severe than the current rating indicates.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2002).  While the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002). 
When a condition not listed in the VA Schedule of Rating 
Disabilities is encountered, it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

The RO has assigned a noncompensable rating for malaria under 
Diagnostic Code 6304 in accordance with the criteria set 
forth in the VA's Schedule for Rating Disabilities, 38 
C.F.R.§ 4.88b, Diagnostic Code 6304 (2002).

Under Diagnostic Code 6304 a 100 percent rating for malaria 
is assigned when there is an active disease process.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, malaria is to be 
rated as residuals such as liver or spleen damage under the 
appropriate system.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (2002).

The record shows that the veteran suffered from malaria while 
on active duty.  The most recent January 2001 VA examination 
shows that the veteran stated he had no record of problems 
with disease activity since 1947.  The diagnosis was history 
of malaria with no known residuals.  Accordingly, the Board 
finds no residual disability resulting from the malaria.  

The Board also finds that the veteran's malaria is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that malaria 
has not necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for malaria.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased (compensable) rating for service-
connected malaria is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

